112 F.3d 517
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jeffrey RENDALL, Plaintiff-Appellant,v.Peter WILSON, individually and as Governor of the State ofCalifornia, Defendant-Appellee.
No. 96-15462.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 23, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Jeffery Rendall, a California State prisoner, appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his 42 U.S.C. § 1983 action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, Kruso v. International Tel. & Tel., 872 F.2d 1416, 1421 (9th Cir.1989), and we affirm in part, vacate in part, and remand.


3
Rendall requested a declaratory judgment that the California Constitution violates the Equal Protection Clause of the U.S. Constitution because it allows prosecutors to proceed either by information or grand jury indictment.


4
When a state prisoner challenges the validity of the fact or length of his confinement, his sole federal remedy is a writ of habeas corpus.  See Preiser v. Rodrigues, 411 U.S. 475, 490 (1973).  Although Rendall asserts that he is not attacking the validity or length of his incarceration, a judgment in his favor would necessarily render his conviction unconstitutional, and therefore, entitle him to an immediate release.  Thus, Rendall's claims must be addressed in an habeas petition.  See Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.1995).  Accordingly, we affirm the district court's dismissal of Rendall's 1983 action, but remand for the district court to dismiss without prejudice.  See id.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3